Alterra Healthcare Corporation

ITEM 6.     EXHIBITS AND REPORTS ON FORM 10-Q

      (a)     Exhibits:



      10.1     Guaranty of Lease and Letter of Credit Agreement dated as of
October 7, 2002 by and between Alterra Healthcare Corporation and JER/NHP Senior
Living Acquisition, LLC.

      10.2     Letter of Credit Agreement dated as of October 7, 2002 by and
between JER/NHP Senior Living Acquisition, LLC and ALS Leasing, Inc.

      10.3     Master Lease (Alterra Pool 2) dated as of October 7, 2002 by and
between JER/NHP Senior Living Acquisition, LLC and ALS Leasing, Inc. (exhibits
and schedules to this agreement have been omitted; the Registrant agrees to
furnish supplementally to the Commission, upon request, a copy of these exhibits
and schedules.)

      10.4      Memorandum of Understanding dated as of October 7, 2002 by and
between Registrant, ALS Leasing, Inc. and JER/NHP Senior Living Acquisition,
LLC.

      10.5     Stock Pledge Agreement dated as of October 7, 2002 by and among
Registrant and JER/NHP Senior Living Acquisition, LLC.

      10.6     Collateral Disposition Agreement as of October 8, 2002 by and
among ALS Holdings, Inc., ALS Wisconsin Holdings, Inc., Alterra Healthcare
Corporation, Washington Mutual Bank, N.F., U.S. Bank National Association and
AmSouth Bank (as defined in the Agreement) (certain exhibits and schedules to
this agreement have been omitted; the Registrant agrees to furnish
supplementally to the Commission, upon request, a copy of these exhibits and
schedules)

      10.7     Amendment No. 2 to Forbearance and Collateral Account Agreement
as of October 8, 2002 by and among ALS Holdings, Inc., Alterra Healthcare
Corporation, Washington Mutual Bank, N.F., U.S. Bank National Association and
AmSouth Bank.

      10.8     Assumption, Extension and Modification Agreement dated as of July
26, 2002 by and among ALS West, Inc., AHC West, Inc., Guaranty Bank and Alterra
Healthcare Corporation.

      10.9     Fourth Amendment to Loan Agreement and Forbearance Agreement
dated November 5, 2002 Capital Company of America LLC, ALS-Venture II, Inc.,
Alterra Healthcare Corporation, and ALS-Clare Bridge, Inc.

      99.1     Certification of Chief Executive Officer of the Registrant
pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.



      99.2     Certification of Chief Financial Officer of the Registrant
pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.